          Case 4:21-cv-00872-MWB Document 9 Filed 06/17/21 Page 1 of 5




             Margaret M. McDowell




                                          Morgan, Lewis & Bockius LLP


                                          1701 Market Street

                                           Philadelphia, PA 19103

                                           215.963.5616




PA Supreme Court - 10.21.16                                    Supreme Court of NJ - 10.20.16

USDC for the Eastern District of PA - 1.12.17


 USDC for the District of NJ - 11.21.16



                                                    PA - 322619/NJ - 198652016
          Case 4:21-cv-00872-MWB Document 9 Filed 06/17/21 Page 2 of 5




          None.




None.

                                         X




            X


                          X




Defendant respectfully requests that this Petition be granted so that Ms. McDowell may attend and participate in all matters


on Defendant's behalf and otherwise engage in all pre-trial and post-trial proceedings in connection with this action.




  Pennsylvania State University




             4:21-cv-00872


                Errol A. Henderson v. Pennsylvania State University
Case 4:21-cv-00872-MWB Document 9 Filed 06/17/21 Page 3 of 5




    Sarah E. Bouchard, Morgan, Lewis & Bockius LLP, 1701 Market St., Phila., PA 19103, 215.963.5077.
    PA Bar Number: 77088




                                      /s/ Margaret M. McDowell



                                      PA Bar Number: 322619

                                      June 1, 2021




                   Margaret M. McDowell
          Case 4:21-cv-00872-MWB Document 9 Filed 06/17/21 Page 4 of 5




              Sarah E. Bouchard




                                                                               December                  18


          1995


      four years



Margaret M. McDowell is a reputable, competent and committed attorney and, therefore, I am in a position to


recommend and sponsor her for admission pro hac vice before this Court.




Margaret M. McDowell received her Bachelors Degree from Penn State University and her law degree from Temple


University Beasley School of Law. She has been practicing law since 2016.



                                             Margaret M. McDowell




                                                                Sarah E. Bouchard



                                                              Morgan, Lewis & Bockius LLP



                                                             1701 Market St., Phila., PA 19103



                                                              215.963.5077


                                                                            77088
Case 4:21-cv-00872-MWB Document 9 Filed 06/17/21 Page 5 of 5




                                       /s/ Margaret M. McDowell
